


Exhibit 10.1
 
OLIN CORPORATION
2014 LONG TERM INCENTIVE PLAN
 
Section 1. Purpose.
 
The general purposes of the Olin Corporation 2014 Long Term Incentive Plan are
to (i) attract and retain persons eligible to participate in the Plan;
(ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further align
Participants’ interests with those of other shareholders of Olin Corporation
through compensation that is based on Olin’s common stock; and thereby promote
the long-term financial interest of Olin and its Affiliates, including growth in
the value of Olin’s equity and enhancement of long-term shareholder return.
 
Section 2. Definitions.
 
As used in the Plan:
 
(a)
“Affiliate” means any corporation, partnership, joint venture or other entity
during any period in which Olin owns, directly or indirectly, at least 50% of
the total voting or profits interest.

 
(b)
“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Share, Other Stock-Based Award or Dividend Equivalent
granted under the Plan.

 
(c)
“Award Agreement” means any written or electronic agreement or other instrument
or document evidencing an Award granted under the Plan, regardless of whether a
Participant signature is required.

 
(d)
“Board” means the Board of Directors of Olin, or if applicable following a
Change in Control (described in Section 2(e)(iii)), the board of directors (or
similar governing body in the case of an entity other than a corporation) of the
Parent Entity (as defined in Section 2(e)(iii)) or, if there is no Parent
Entity, the Surviving Entity (as defined in Section 2(e)(iii)).

 
(e)
“Change in Control” means the occurrence of any of the following events:

 
(i) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or
 
(ii) any Person is or becomes a “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Olin representing 20% or more of the combined voting power of the Olin Voting
Securities; provided, however, that the event described in this subsection
(ii) shall not be deemed to be a Change in Control if such event results from
any of the following: (A) the acquisition of Olin Voting Securities by Olin or
any of its subsidiaries, (B) the acquisition of Olin Voting Securities directly
from Olin; (C) the acquisition of Olin Voting Securities by any employee benefit
plan (or related trust) sponsored or maintained by Olin or any of its
subsidiaries, (D) the acquisition of Olin Voting Securities by any underwriter
temporarily holding securities pursuant to an offering of such securities,
(E) the acquisition of Olin Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in Section 2(e)(iii)), or (F) the acquisition of Olin
Voting Securities by Participant or any Group of Persons including Participant
(or any entity controlled by Participant or any Group of Persons including
Participant); or
 
(iii) the consummation of a Reorganization or a Sale, unless immediately
following such Reorganization or Sale: (1) more than 50% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) Olin (or, if Olin ceases to exist,
the entity resulting from such Reorganization), or, in the case of a Sale, the
entity which has acquired all or substantially all of the assets of Olin (in
either case, the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of more than 50% of
the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Olin Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which or for which such Olin Voting Securities
were converted or exchanged pursuant to such Reorganization or Sale) with
ownership of such Olin Voting Securities (or, if applicable, shares into which
or for which such Olin Voting Securities were converted or exchanged pursuant to
such Reorganization or Sale) continuing in substantially the same proportions as
the ownership of Olin Voting Securities immediately prior to consummation of
such Reorganization or Sale (excluding any outstanding voting securities of the
Surviving Entity or Parent Entity that are held immediately following the
consummation of such Reorganization or Sale as a result of ownership prior to
such consummation of voting securities of any corporation or other entity
involved in or




--------------------------------------------------------------------------------




forming part of such Reorganization or Sale other than Olin or any of its
subsidiaries), (2) no Person (other than any employee benefit plan (or related
trust) sponsored or maintained by Olin, the Surviving Entity, or the Parent
Entity), is or becomes the beneficial owner, directly or indirectly, of 20% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
outstanding voting securities of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) and (3) at least a majority of the members of the
Board following the consummation of the Reorganization or Sale were, at the time
of the approval by the Board of the execution of the initial agreement providing
for such Reorganization or Sale (or, in the absence of any such agreement, at
the time of approval by the Board of such Reorganization or Sale), Incumbent
Directors (any Reorganization or Sale which satisfies all of the criteria
specified in (1), (2) and (3) above being deemed to be a “Non-Qualifying
Transaction”); provided, however, that if, in connection with a Reorganization
or Sale that would otherwise be considered a Change in Control pursuant to this
Plan, (I) the immediately preceding clause (3) is satisfied, (II) at least
seventy-five percent (75%) of the individuals who were executive officers
(within the meaning of Rule 3b-7 under the Exchange Act) of Olin immediately
prior to consummation of such Reorganization or Sale become executive officers
of the Parent Entity (or, if there is no Parent Entity, the Surviving Entity)
immediately following such Reorganization or Sale, and (III) the Incumbent
Directors at the time of approval by the Board of such Reorganization or Sale
determine in good faith that such individuals are expected to remain executive
officers for a significant period of time following such Reorganization or Sale,
then such directors shall be permitted to determine by at least a two-thirds
vote that such Reorganization or Sale shall not constitute a Change in Control
of Olin for purposes of this Plan; or
 
(iv) the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.
 
Notwithstanding the foregoing, if any Person becomes the beneficial owner,
directly or indirectly, of 20% or more of the combined voting power of Olin
Voting Securities solely as a result of the acquisition of Olin Voting
Securities by Olin which reduces the number of Olin Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
beneficial owner, directly or indirectly, of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such Person, a Change in Control of Olin shall then be deemed to occur.
 
(f)
“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code shall include reference to any successor provision of the
Code.



 
(g)
“Committee” means a committee of the Board designated by the Board to administer
the Plan, each member of which is (i) “independent” under the New York Stock
Exchange listing criteria, (ii) an “outside director” for purposes of
Section 162(m) of the Code and (iii) a “non-employee director” for the purpose
of Rule 16b-3, and, to the extent the Committee delegates authority to one or
more individuals in accordance with the Plan, such individual(s).

 
(h)
“Dividend Equivalent” means any right granted under Section 6(c)(ii) of the
Plan.

 
(i)
“Effective Date” means the date this Plan is approved by Olin’s shareholders.

 
(j)
“Employee” means any employee of Olin or of an Affiliate designated as such on
the applicable payroll records, regardless of whether an individual is
subsequently retroactively reclassified as a common law employee of Olin or an
Affiliate during the applicable period.

 
(k)
“Exchange Act” means the Securities Exchange Act of 1934.

 
(l)
“Fair Market Value” means, (i) with respect to shares of Olin common stock, a
price that is based on the opening, closing, actual, high, low, average or mean
selling prices of such common stock on the New York Stock Exchange as of the
relevant date, or the last preceding trading date or the next succeeding trading
date, if such Shares were not traded on such date, or an average of trading
days, as determined by the Committee in its discretion; however, unless the
Committee determines otherwise, Fair Market Value with respect to shares of Olin
common stock shall mean the mean of the high and low sales price per share of
such common stock as reported on the New York Stock Exchange as of the relevant
date, or the last preceding trading date, if such Shares were not traded on such
date, and, (ii) with respect to any other property (including, without
limitation, securities other than Shares), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

 
(m)
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationship, or any person sharing the Participant’s
household, other than a tenant or employee.





--------------------------------------------------------------------------------




 
(n)
“Good Reason Event” means:

 
(i) Olin (A) requires Participant to relocate Participant’s principal place of
employment by more than fifty (50) miles from the location in effect immediately
prior to the Change in Control and such relocation increases the commuting
distance, on a daily basis, between Participant’s residence at the time of
relocation and principal place of employment; or (B) requires Participant to
travel on business to a substantially greater extent than, and inconsistent
with, Participant’s travel requirements prior to the Change in Control (taking
into account the number and/or duration (both with respect to airtime and
overall time away from home) of such travel trips following the Change in
Control as compared to a comparable period prior to the Change in Control);
 
(ii) Olin reduces Participant’s base salary or fails to increase Participant’s
base salary on a basis consistent (as to frequency and amount) with Olin’s
salary system for Participant officers as in effect immediately prior to the
Change in Control;
 
(iii) Olin fails to substantially maintain its health, welfare and retirement
benefit plans as in effect immediately prior to the Change in Control, unless
arrangements (embodied in an on-going substitute or alternative plan) are then
in effect to provide benefits that are substantially similar to those in effect
immediately prior to the Change in Control; or
 
(iv) (A) Participant is assigned any duties inconsistent in any adverse respect
with Participant’s position (including status, offices, titles and reporting
lines), authority, duties or responsibilities immediately prior to the Change in
Control or (B) Olin takes any action that results in a diminution in such
position (including status, offices, titles and reporting lines), authority,
duties or responsibilities or in a substantial reduction in any of the resources
available to carry out any of Participant’s authorities, duties or
responsibilities from those resources available immediately prior to the Change
in Control.
 
(o)
“Group” means Persons acting together for the purpose of acquiring Olin stock
and includes owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Olin. If
a Person owns stock in both Olin and another corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such Person is considered to be part of a Group only with respect to ownership
prior to the merger or other transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time, or as a result of the same public offering.

 
(p)
“Incentive Stock Option” means an option to purchase Shares granted under the
Plan that is intended to meet the requirements of Section 422 of the Code.

 
(q)
“Incumbent Directors” means those individuals who, on the Effective Date,
constitute the Board; provided that any person becoming a director subsequent to
the Effective Date, whose election or nomination for election was approved by a
vote of at least two-thirds of the directors who were, as of the date of such
approval, Incumbent Directors, shall be an Incumbent Director; provided,
however, that no individual initially appointed, elected or nominated as a
director of Olin pursuant to an actual or threatened election contest with
respect to directors or pursuant to any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director.

 
(r)
“Non-Qualified Stock Option” means an option to purchase Shares granted under
the Plan that is not intended to be (or does not meet the requirements of) an
Incentive Stock Option.

 
(s)
“Non-Qualifying Transaction” has the meaning set forth in the definition of
Change in Control.

 
(t)
“Olin” means Olin Corporation and any successor entity.

 
(u)
“Olin Voting Securities” means Olin’s then outstanding securities eligible to
vote for the election of the Board.

 
(v)
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 
(w)
“Other Stock-Based Awards” means other types of equity-based or equity-related
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted Shares).

 
(x)
“Parent Entity” has the meaning set forth under the definition of Change in
Control.

 
(y)
“Participant” means an Employee granted an Award under the Plan.





--------------------------------------------------------------------------------




 
(z)
“Performance-Based Compensation” shall have the meaning as that term is used for
purposes of Code Section 162(m).

 
(aa)
“Performance Share” means any grant of a right to receive Shares which is
contingent on the achievement of performance or other objectives during a
specified period.

 
(bb)
“Person” has the meaning of such term in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 
(cc)
“Plan” means this Olin Corporation 2014 Long Term Incentive Plan.



(dd)
“Qualifying Termination” means:

 
(i) Participant is discharged by Olin, upon or following a Change in Control,
other than for cause and other than due to Participant’s death or disability
(which will be deemed to occur if Participant becomes eligible to commence
immediate receipt of disability benefits under the terms of Olin’s long-term
disability plan); or
 
(ii) A Good Reason Event occurs upon or following a Change in Control and
(A) within 90 days following the occurrence of the Good Reason Event,
Participant provides written notice to Olin of the occurrence of such Good
Reason Event, which notice sets forth the exact nature of the event and the
conduct required to cure such event, and (B) Olin does not cure such Good Reason
Event within 30 days after its receipt of such notice; provided that such 30-day
period to cure shall terminate in the event that Olin informs Participant that
it does not intend to cure such event (such period, whether 30 days or less, the
“Cure Period”), and (C) Participant terminates employment as a result of such
Good Reason Event during the 45 day period that follows the Cure Period.
 
If (x) Participant’s employment is terminated prior to a Change in Control for
reasons that would have constituted a Qualifying Termination if they had
occurred upon or following a Change in Control, (y) Participant reasonably
demonstrates that such termination of employment (or event described in
Section 2(dd)(ii) above) occurred at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control and (z) a Change in Control involving such third party (or a party
competing with such third party to effectuate a Change in Control) does occur
within two years following the date of Participant’s termination of employment,
then for purposes of this Plan, the date immediately preceding the date of such
termination of employment (or event described in Section 2(dd)(ii) above) shall
be treated as the date of the Change in Control, except that for purposes of
determining Participant’s entitlement to payments and benefits described in
Section 9 and the timing of such payments and benefits, the date of the actual
Change in Control shall be treated as Participant’s date of termination of
employment. In the event that Participant’s employment terminates under the
circumstances described in clauses (x), (y) and (z) of the preceding sentence
(any such termination, an “Anticipatory Termination”), such termination will be
considered a Qualifying Termination for purposes of this Plan, and Participant
will be entitled to receive the payments and benefits described in Section 9 of
this Plan, provided that any such payments and benefits due under Section 9
shall be reduced by the payments and benefits Participant has already received
pursuant to any applicable employment, severance or termination agreement, plan,
arrangement or policy (collectively, the “Other Arrangements”), in respect of
Participant’s termination of employment with Olin, and the remainder of the
payments and benefits payable pursuant to the Other Arrangements shall be
forfeited. For purposes of implementing the terms of Section 9 in the event of
an Anticipatory Termination, all outstanding and unvested Options, Restricted
Stock and other equity-based Awards (including, without limitation, Performance
Shares) that Participant holds on the date of the Anticipatory Termination shall
be deemed to remain outstanding until the date of the Change in Control (but in
the case of any Options, not beyond the date that such Options would have
expired if Participant had remained continuously employed from the date of the
Anticipatory Termination until the date of the Change in Control) and become
immediately vested and exercisable as of the date of the Change in Control.
 
(ee)
“Released Securities” means securities that were Restricted Securities with
respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.

 
(ff)
“Reorganization” means a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (i) Olin or (ii) any of its
subsidiaries pursuant to which, in the case of this clause (ii), Olin Voting
Securities are issued or issuable.



 
(gg)
“Restricted Securities” means Awards of Restricted Stock or other Awards under
which outstanding Shares are held subject to certain restrictions.





--------------------------------------------------------------------------------




 
(hh)
“Restricted Stock” means any grant of Shares subject to a risk of forfeiture or
other restrictions that will lapse upon the achievement of one or more goals
related to completion of service by the Participant, or achievement of
performance or other objectives, as determined by the Committee.

 
(ii)
“Restricted Stock Unit” means the grant of a contractual right to receive a
stated number of Shares in the future, or, if provided by the Committee on the
Grant Date, cash equal to the Fair Market Value of such Shares, under the Plan
at the end of a specified period of time or upon the occurrence of a specified
event.

 
(jj)
“Retirement” refers to retirement (including any early retirement) pursuant to
any applicable retirement plan of Olin or of an Affiliate as provided under such
retirement plan and which retirement was not caused by the Participant being
terminated for cause by Olin or any Affiliate.

 
(kk)
“Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act.

 
(ll)
“Sale” (when the term is capitalized) means the sale or other disposition of all
or substantially all of the assets of Olin to an entity that is not an Affiliate
of Olin.

 
(mm)
“Shares” means the common stock of Olin and such other securities or property as
may become the subject of Awards pursuant to an adjustment made under
Section 4(b) of the Plan.

 
(nn)
“Stock Appreciation Right” or “SAR” means any such right granted under
Section 6(b) of the Plan.

 
(oo)
“Surviving Entity” has the meaning set forth under the definition of Change in
Control.

 
Section 3. Administration.
 
(a)
Powers of Committee.    The Plan shall be administered by the Committee which
shall have full and exclusive discretionary power to interpret the terms and
conditions of the Plan and any Award Agreement or other agreement or document
ancillary to or in connection with the Plan, to determine eligibility for Awards
and to adopt such rules, regulations, forms, instruments and guidelines for
administering this Plan as the Committee may deem necessary or proper. Without
limiting such authority, the Committee may: (i) designate Participants;
(ii) determine the Awards to be granted to Participants; (iii) determine the
number of Shares (or securities convertible into Shares) to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards, or other property, or
canceled, substituted, forfeited or suspended, and the method or methods by
which Awards may be settled, exercised, canceled, substituted, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property and other amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and guidelines and appoint such agents as it shall deem appropriate
for the administration of the Plan; and (ix) make any other determination and
take any other action that it deems necessary or desirable for such
administration.

 
(b)
Committee Discretion.    All designations, determinations, interpretations and
other decisions with respect to the Plan or any Award shall be within the sole
discretion of the Committee and shall be final, conclusive and binding upon all
Persons, including Olin, any Affiliate, any Participants, any holder or
beneficiary of any Award, any shareholder and any Employee of Olin or of any
Affiliate. The Committee’s powers include the adoption of modifications,
amendments, procedures, subplans and the like as are necessary to comply with
provisions of the laws of other countries in which Olin or an Affiliate may
operate in order to assure the viability of Awards granted under the Plan and to
enable Participants employed in such other countries to receive benefits under
the Plan and such laws.

 
(c)
Board Authority.    If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 
(d)
Delegation.    Notwithstanding any provision of the Plan to the contrary, except
to the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may delegate to one or more officers or managers of Olin
or any Affiliate, or a committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify, waive rights or conditions with respect to,
alter, discontinue, suspend, or terminate Awards held by, Employees who are not
officers or





--------------------------------------------------------------------------------




directors of Olin for purposes of Section 16 of the Exchange Act, provided that
no such action shall result in repricing of Options prohibited by Section 3(e).
 
(e)
Prohibition on Option Repricing.    Except in connection with a corporate
transaction involving Olin (including, without limitation, any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
the terms of outstanding awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Option or SAR without shareholder
approval. Any such adjustment shall be made in accordance with Treasury
Regulation Section 1.409A-1(b)(5)(v).

 
Section 4. Shares Available for Awards.
 
(a)
Shares Available.    Subject to adjustment as provided in Section 4(b) of the
Plan, the aggregate number of Shares available for granting Awards under the
Plan shall be 3,000,000.

 
(b)
Adjustments.    In the event of any change in the Shares by reason of an event
or transaction described in Section 3(e) of the Plan, (i) the numbers, class and
prices of Shares covered by outstanding Awards under the Plan, (ii) the
aggregate number and class of Shares available under the Plan, and (iii) the
numbers and class of Shares that may be the subject of Awards pursuant to
Section 4(c), shall be adjusted by the Committee, whose determination shall be
conclusive.

 
(i) Without limiting the foregoing, in the event of any split-up, split-off,
spin-off or other distribution to shareholders of shares representing a part of
Olin’s business, properties and assets, the Committee may modify an outstanding
Award so that such Award shall thereafter relate to Shares of Olin and shares of
capital stock of the corporation owning the business, properties and assets so
split-up, split-off, spun-off or otherwise distributed to shareholders of Olin
in the same ratio in which holders of the Shares became entitled to receive
shares of capital stock of the corporation owning the business, properties and
assets so split-up, split-off or spun-off or otherwise distributed.
 
(ii) With respect to Awards of Incentive Stock Options, no such adjustment shall
be authorized to the extent that such authority would cause the Plan to violate
Section 422 of the Code or any successor provision thereto, unless the holder of
such Award of Incentive Stock Options agrees to convert such options to
Non-qualified Stock Options.


 
(iii) Notwithstanding the foregoing, a Participant to whom Dividend Equivalents
or dividend units have been awarded shall not be entitled to receive a special
or extraordinary dividend or distribution unless the Committee shall have
expressly authorized such receipt.
 
(c)
Additional Restrictions.    Subject to adjustment as provided in Section 4(b),
the maximum number of Shares subject to various types of Awards under the Plan
shall be as set forth below:

 
 
 
Maximum Number of Shares Subject to:
Maximum Number of Shares
Total Incentive Stock Options
3,000,000
All Restricted Stock, Restricted Stock Units, Performance Shares and Other
Stock-Based Awards granted
1,000,000
Options granted to a single Participant in any calendar year
500,000
SARs granted to a single Participant in any calendar year
500,000
Restricted Stock and Restricted Stock Units granted to a single Participant in
any calendar year
500,000
Performance Shares granted to a single Participant in any calendar year
500,000
Other Stock-Based Awards granted to a single Participant in any calendar year
500,000

 
(d)
No Recycling of Shares.    Except for cancelled or forfeited Shares and Shares
settled in cash, the Plan is intended to restrict the “recycling” of Shares back
into the Plan. The full number of Shares underlying an Award (other than Awards
payable, by their terms, only in cash) shall count against the numerical limits
of the Plan. Shares exchanged or withheld to pay the purchase or exercise price
of an Award or to satisfy tax withholding obligations count against the
numerical limits of the Plan.





--------------------------------------------------------------------------------




 
Section 5. Eligibility.
 
Any Employee, including any officer or Employee-director, shall be eligible to
be designated a Participant, subject to any restrictions imposed by applicable
law. An Award may be granted to an Employee prior to the date the Employee first
performs services for Olin or the Affiliate, provided that such Awards shall not
become vested prior to the date the Employee first performs such services.
 
Section 6. Awards.
 
(a)
Options.    The Committee is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine:

 
(i) Exercise Price.    The per Share exercise price shall be determined by the
Committee, provided that such exercise price shall not be less than the Fair
Market Value of a Share on the date of the Option grant.
 
(ii) Option Term.    The term of each Option shall be fixed by the Committee,
provided that in no event shall the term of an Option be more than a period of
ten years from the date of its grant.
 
(iii) Exercise.    The Committee shall determine the time or times at which an
Option may be exercised in whole or in part, and the method or methods by which,
and the form or forms in which payment of the exercise price with respect
thereto may be made.
 
(iv) Incentive Stock Options.    The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, or any successor provision thereto, and any regulations promulgated
thereunder. Without limiting the preceding sentence, the aggregate Fair Market
Value (determined at the time an Option is granted) of Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other plan of the
Participant’s employer corporation and its parent and subsidiary corporations
providing for Options) shall not exceed such dollar limitation as shall be
applicable to Incentive Stock Options under Section 422 of the Code or a
successor provision.
 
(v) Termination of Employment Without Cause/With Olin Consent.    Unless
otherwise specified in the applicable Award Agreement or policies adopted by the
Compensation Committee, in the event the employment of a Participant to whom an
Option has been granted under the Plan shall be terminated by Olin or an
Affiliate without cause or by the Participant with the consent of Olin or an
Affiliate, such Option may be exercised (to the extent of the number of shares
that the Participant was entitled to purchase under such Option at the
termination of employment) at any time within three months after such
termination (which three-month period may be extended by the Committee), but in
no event shall such three-month period or any such extension permit the exercise
of an Option after the expiration date of the Option. Options granted under the
Plan shall not be affected by any change of duties or position so long as the
Participant continues to be an Employee.
 
(vi) Termination for Cause or Without Consent.    Unless otherwise specified in
the applicable Award Agreement or policies adopted by the Compensation
Committee, upon termination of such Participant’s employment either (a) for
cause, or (b) voluntarily on the part of the Participant and without the written
consent of Olin or an Affiliate, any Awards held by him or her under the Plan,
to the extent not exercised or paid, shall terminate immediately.
 
(vii) Termination due to Retirement.    Unless otherwise specified in the
applicable Award Agreement or policies adopted by the Compensation Committee, in
the event the employment of a Participant to whom an Option has been granted
under the Plan shall be terminated due to Retirement, such Option may be
exercised (to the extent of the number of shares that the Participant was
entitled to purchase under such Option at the termination of employment) at any
time until the expiration date of the Option; provided, however, that such
exercise period may be shortened by the Committee in its discretion at the time
of termination.
 
(viii) Death.    Unless otherwise specified in the applicable Award Agreement or
policies adopted by the Compensation Committee, if a Participant to whom an
Option has been granted shall die while an Employee, such Option may be
exercised by the Participant’s executors, administrators, personal
representatives or distributees or permitted transferees at any time within a
period of one year after the Participant’s death (which period may be extended
by the Committee), regardless of whether or not such Option had vested at the
time of death. If a Participant to whom an Option has been granted shall die
after his or her employment has terminated but while the Option remains
exercisable, the Option may be exercised by the persons described above at any




--------------------------------------------------------------------------------




time within the longer of (a) the period that the Participant could have
exercised the Option had he or she not died, or (b) one year after the date of
death (which period may be extended by the Committee), but only to the extent
the Option was exercisable at the time of the Participant’s death.
 
(ix) Disability.    Unless otherwise specified in the applicable Award Agreement
or policies adopted by the Compensation Committee, if a Participant to whom an
Option has been granted shall become totally and permanently disabled, as that
term is defined in Section 22(e)(3) of the Code (or a successor provision), and
the Participant’s employment is terminated as a result, such option may be
exercised by the Participant or permitted transferee within one year after the
date of termination of employment, to the extent that the Option was exercisable
at the time of termination of employment.


 
(b)
Stock Appreciation Rights.    The Committee is authorized to grant Stock
Appreciation Rights to Participants which may, but need not, relate to a
specific Option granted under the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, each Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof, up
to the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the exercise price of the right as specified by the Committee, which
shall not be less than the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the exercise price, term, methods of exercise,
methods of payment or settlement, including whether such SAR shall be paid in
cash or Shares, and any other terms and conditions of any Stock Appreciation
Right shall be as determined by the Committee, but in no event shall the term of
a Stock Appreciation Right exceed a period of ten years from the date of its
grant.

 
(c)
Other Awards.

 
(i) Issuance.    The Committee is authorized to grant Awards of Restricted
Stock, Restricted Stock Units and Performance Shares to Participants. The
Committee may make such Other Stock-Based Awards in such amounts and subject to
such terms and conditions, as the Committee shall determine. Such Awards may
involve the transfer of actual Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Shares and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.
 
(ii) Dividends and Dividend Equivalents.    An Award (other than unvested
Options, Performance Shares or Stock Appreciation Rights) may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Shares subject to the Award (both before and after the
Shares subject to the Award are earned, vested, or acquired), which payments may
be either made currently or credited to an account for the Participant, and may
be settled in cash or Shares as determined by the Committee; provided, however,
that no dividend payments or dividend equivalent payments shall be provided,
permitted or credited to the extent that such payments would cause a Restricted
Stock Unit or Stock Appreciation Right to be subject to Code Section 409A. Any
such settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in Shares, may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including the reinvestment of
such credited amounts in Share equivalents.
 
(iii) Restrictions.    Any such Award shall be subject to such conditions,
restrictions and contingencies as the Committee may impose (including, without
limitation, any limitation on the right to vote Restricted Stock or the right to
receive any dividend or other right or property), which may lapse separately or
in combination at such time or times, as the Committee may deem appropriate,
provided that in order for a Participant to vest in Awards of Restricted Stock
or Restricted Stock Units, the Participant must remain in the employ of Olin or
an Affiliate for a period of not less than one (1) year after the grant of
Restricted Stock or Restricted Stock Units that includes one or more performance
criteria, and not less than three (3) years after the grant of Restricted Stock
or Restricted Stock Units that does not include one or more performance
criteria, in each case subject to Section 9 hereof and subject to relief for
specified reasons as may be approved by the Committee. Notwithstanding the
foregoing, the Committee may grant Restricted Stock or Restricted Stock Units
for an aggregate number of Shares not to exceed 5% of the total number of shares
available for issuance under this Plan which vest in less than one (1) year
after the date of grant, including immediate vesting, with or without any
performance criteria.
 
(iv) Forfeiture.    Except as otherwise determined by the Committee or as
specified in the relevant Award Agreement, upon termination of employment for
any reason during the applicable restriction period, all Shares of Restricted
Stock still subject to restriction shall be forfeited and reacquired by Olin.


 
(v) Performance-Based Awards.    The Committee may designate whether any such
Awards being granted to a Participant are intended to be Performance-Based
Compensation. Any Award so designated shall be conditioned on the achievement of
one or more performance measures. Performance measures that may be used




--------------------------------------------------------------------------------




by the Committee for such purpose shall be based on one or more of the following
criteria, on an absolute or a relative basis:
 
(A)
cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment),

 
(B)
earnings per share,

 
(C)
EBITDA,

 
(D)
Economic Value Added/EVA®,

 
(E)
net income or net earnings (before or after taxes),

 
(F)
net sales or revenue growth,

 
(G)
operating profit,

 
(H)
pre-tax profit,

 
(I)
return measures (including, but not limited to, return on assets, net assets,
capital, invested capital, equity, sales or revenues),

 
(J)
revenues,

 
(K)
productivity ratios,

 
(L)
share price (including, but not limited to, growth measures and total
shareholder return),

 
(M)
expense targets,

 
(N)
margins (including, but not limited to, gross and operating margins),

 
(O)
operating efficiency,

 
(P)
market share,

 
(Q)
customer satisfaction, and

 
(R)
working capital targets and changes in working capital.

 
For Awards intended to be Performance-Based Compensation, the grant of the
Awards and the establishment of the performance measures shall be made during
the period required under Code Section 162(m) and in accordance with Code
Section 409A to the extent applicable.
 
(d)
Forms of Payment Under Awards.    Subject to the terms of the Plan and of any
applicable Award Agreement, payments to be made by Olin or an Affiliate upon the
grant, exercise, or payment of an Award may be made in such form or forms as the
Committee shall determine, including, without limitation, cash, Shares, other
securities, other Awards, or other property or any combination thereof, and may
be made in a single payment or transfer, in each case in accordance with rules
and procedures established by the Committee and in accordance with Code
Section 409A to the extent applicable. Notwithstanding the foregoing, the
payment of the exercise price of an Option shall be subject to the following:

 
(i) Subject to the following provisions of this subsection the full exercise
price for Shares purchased upon the exercise of any Option shall be paid at the
time of such exercise (except that, in the case of an exercise arrangement
approved by the Committee and described below, payment may be made as soon as
practicable after the exercise).


 
(ii) The exercise price shall be payable in cash or by tendering, by either
actual delivery of Shares or by attestation, Shares acceptable to the Committee,
which Shares were either acquired at least six months before the exercise date
or purchased on the open market, and valued at Fair Market Value as of the day
of exercise, or in any combination thereof, as determined by the Committee.
 
(iii) The Committee may permit a Participant to elect to pay the exercise price
upon the exercise of an Option by irrevocably authorizing a third party to sell
Shares (or a sufficient portion of the Shares) acquired upon exercise




--------------------------------------------------------------------------------




of an Option and remit to Olin a sufficient portion of the sale proceeds to pay
the entire exercise price and any tax withholding resulting from such exercise.
 
(e)
Limits on Transfer of Awards.    No Award (other than Released Securities) or
right thereunder shall be assignable or transferable by a Participant, other
than:

 
(i) by will or the laws of descent and distribution (or, in the case of an Award
of Restricted Securities, to Olin); or
 
(ii) in the case of Awards other than Incentive Stock Options, to the extent
permitted under the terms of the Award, by a gift or domestic relations order to
any Family Member, to a trust in which the Participant and/or his or her Family
Members hold more than 50% of the beneficial interest, to a foundation in which
the Participant and/or Family Members control the management of assets, and any
other entity in which the Participant and/or his or her Family Members own more
than 50% of the voting interests.
 
For purposes of this provision, a transfer to an entity in exchange for an
interest in that entity shall constitute a gift.
 
(f)
General.

 
(i) No Cash Consideration for Awards.    Participants shall not be required to
make any cash payment for the granting of an Award except for such minimum
consideration as may be required by applicable law.
 
(ii) Awards May Be Granted Separately or Together.    Awards may be granted
either alone or in addition to, in tandem with, or in substitution for any other
Award or any award or benefit granted under any other plan or arrangement of
Olin or any Affiliate, or as payment for or to assure payment of an award or
benefit granted under any such other such plan or arrangement, provided that the
purchase or exercise price under an Option or other Award encompassing the right
to purchase Shares shall not be reduced by the cancellation of such Award and
the substitution of another Award. Awards so granted may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards or benefits.
 
(iii) General Restrictions.    Delivery of Shares or other amounts under the
Plan shall be subject to the following:
 
(A) Notwithstanding any other provision of the Plan, Olin shall have no
liability to deliver any Shares under the Plan or make any other distribution of
benefits under the Plan unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.
 
(B) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of Shares the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
 
(iv) Beneficiary.    A Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries with respect to any Award to
exercise the rights of the Participant, and to receive any property
distributable, upon the death of the Participant. Each Award, and each right
under any Award, shall be exercisable, during the Participant’s lifetime, only
by the Participant or a permitted transferee, or, if permissible under
applicable law by the Participant’s guardian or legal representative.
 
(v) No Lien or Security Interest.    No Award (other than Released Securities),
and no right under any such Award, may be pledged, attached or otherwise
encumbered other than in favor of Olin, and any purported pledge, attachment, or
encumbrance thereof other than in favor of Olin shall be void and unenforceable
against Olin or any Affiliate.
 
(vi) No Rights to Awards.    No Employee, Participant or other Person shall have
any claim to be granted an Award, and there is no obligation for uniformity of
treatment of Employees, Participants or beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient. The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed an agreement or other instrument accepting the Award required by the
Committee and delivered a fully executed copy thereof to Olin, and otherwise
complied with the then applicable terms and conditions.




--------------------------------------------------------------------------------




 
(vii) Withholding.    All distributions under the Plan are subject to
withholding of all applicable taxes, and, except as otherwise provided by the
Committee, the delivery of any Shares or other benefits under the Plan to a
Participant are conditioned on satisfaction of the applicable withholding
requirements. With respect to withholding required upon the exercise of Options
or SARs, upon the lapse of restrictions on Restricted Stock and Restricted Stock
Units, or upon the achievement of performance goals related to Performance
Shares, or any other taxable event arising as a result of an Award granted
hereunder, Participants may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having Olin
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing, and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
 
(viii) Other Compensation Arrangements.    Nothing contained in the Plan shall
prevent Olin or any Affiliate from adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
(ix) No Right to Employment.    The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of Olin or any
Affiliate. Nothing in the Plan or any Award Agreement shall limit the right of
Olin or an Affiliate at any time to dismiss a Participant from employment, free
from any liability or any claim under the Plan or the Award Agreement.
 
(x) Governing Law.    The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Missouri, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan or any Award Agreement to the substantive law of another jurisdiction.
 
(xi) Severability.    If any provision of the Plan or any Award is determined to
be invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(xii) No Trust or Fund Created.    Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between Olin or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
Olin or any Affiliate pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of Olin or any Affiliate.
 
(xiii) No Fractional Shares.    No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.
 
(xiv) Share Certificates.    All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
 
(xv) Award Agreement.    The terms of any plan or guideline adopted by the
Committee and applicable to an Award shall be deemed incorporated in and a part
of the related Award Agreement. The Committee may provide for the use of
electronic, internet or other non-paper Award Agreements, and the use of
electronic, internet or other non-paper means for the Participant’s acceptance
of, or actions under, an Award Agreement. In the event of any inconsistency or
conflict between the terms of the Plan and an Award Agreement, the terms of the
Plan shall govern.
 
(g)
Agreement to Service.    Each Participant receiving an Award shall, by accepting
the Award, agree that he or she will, during employment, devote his or her
entire time, energy and skill to the service of Olin and the promotion of its
interests, subject to vacations, sick leave and other absences in accordance
with the regular policies of, or other reasons satisfactory to, Olin and its
Affiliates.





--------------------------------------------------------------------------------




 
Section 7. Amendment and Termination.
 
(a)
Amendments to the Plan.    The Committee may amend, suspend, discontinue or
terminate the Plan, including, without limitation, any amendment, suspension,
discontinuation or termination that would impair the rights of any Participant,
or any other holder or beneficiary of any Award theretofore granted, without the
consent of any shareholder, Participant, other holder or beneficiary of an
Award, or other Person; provided, however, that, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
shareholders of Olin, no such amendment, suspension, discontinuation or
termination shall be made that would:

 
(i) increase the total number of Shares available for Awards under the Plan or
the total number of Shares subject to one or more categories of Awards pursuant
to Section 4(c), in either case except as provided in Section 4(b);
 
(ii) reduce the minimum Option exercise price, except as provided in
Section 4(b); or
 
(iii) permit repricing of Options prohibited by Section 3(e); and






provided further that no amendment, suspension, discontinuation or termination
(i) that would impair the rights of such Participant, holder or beneficiary
shall be made with respect to Section 9 of the Plan after a Change in Control
and (ii) may increase the amount of payment of any Award to any Participant.
 
(b)
Amendments to Awards.    The Committee may waive any conditions or rights with
respect to, or amend, alter, suspend, discontinue, or terminate, any unexercised
Award theretofore granted, prospectively or retroactively, without the consent
of any relevant Participant or holder or beneficiary of an Award, provided that
no amendment, alteration, suspension, discontinuation or termination of an Award
that would impair the rights of such Participant, holder or beneficiary shall be
made after a Change in Control; provided further that the Committee may not
increase the payment of any Award granted any Participant.

 
(c)
Adjustments of Awards Upon Certain Acquisitions.    In the event Olin or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another Person, the Committee may make such adjustments, not inconsistent
with the terms of the Plan, in the terms of Awards as it shall deem appropriate.

 
(d)
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.    The Committee may make adjustments in the terms and conditions of
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(b) hereof) affecting Olin, any
Affiliate, or the financial statements of Olin or any Affiliate, or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits to be made available under the Plan.

 
(e)
409A Compliance.    To the extent any provision of the Plan (or any Award) or
action by the Board or Committee would subject any Participant to liability for
interest or additional taxes under Code Section 409A(a)(1)(B), it will be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee. It is intended that the Plan (and any Award) will comply with Code
Section 409A, and the Plan (and any Award) shall be interpreted and construed on
a basis consistent with such intent. The Plan (and any Award) may be amended in
any respect deemed necessary (including retroactively) by the Committee in order
to preserve compliance with Code Section 409A. The preceding shall not be
construed as a guarantee of any particular tax effect for Plan benefits or
Awards. A Participant (or beneficiary) is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
(or beneficiary) in connection with any distributions to such Participant (or
beneficiary) under the Plan (including any taxes and penalties under Code
Section 409A), and neither Olin nor any Affiliate shall have any obligation to
indemnify or otherwise hold a Participant (or beneficiary) harmless from any or
all of such taxes or penalties.

 
Section 8. Additional Conditions to Enjoyment of Awards.
 
(a)
The Committee may cancel any unexpired, unpaid or deferred Awards if at any time
the Participant is not in compliance with all applicable provisions of the Award
Agreement, the Plan and the following conditions:

 
(i) A Participant shall not render services for any Person or engage, directly
or indirectly, in any business which, in the judgment of the Committee is or
becomes competitive with Olin or any Affiliate, or which is or becomes otherwise
prejudicial to or in conflict with the interests of Olin or any Affiliate. Such
judgment shall be based on the Participant’s positions and responsibilities
while employed by Olin or an Affiliate, the Participant’s post




--------------------------------------------------------------------------------




employment responsibilities and position with the other Person or business, the
extent of past, current and potential competition or conflict between Olin or an
Affiliate and the other Person or business, the effect on customers, suppliers
and competitors of the Participant’s assuming the post employment position, the
guidelines established in any ethical or business conduct standards of Olin then
in effect, and such other considerations as are deemed relevant given the
applicable facts and circumstances. The Participant shall be free, however, to
purchase as an investment or otherwise, stock or other securities of such Person
or business so long as they are listed upon a recognized securities exchange or
traded over the counter, and such investment does not represent a substantial
investment to the Participant or a greater than 1% equity interest in the
organization or business.
 
(ii) Participant shall not, without prior written authorization from Olin,
disclose to anyone outside Olin, or use in other than Olin’s business, any
secret or confidential information, knowledge or data, relating to the business
of Olin or an Affiliate in violation of his or her agreement with Olin or the
Affiliate.
 
(iii) A Participant, pursuant to his or her agreement with Olin or an Affiliate,
shall disclose promptly and assign to Olin or the Affiliate all right, title and
interest in any invention or idea, patentable or not, made or conceived by the
Participant during employment by Olin or the Affiliate, relating in any manner
to the actual or anticipated business, research or development work of Olin or
the Affiliate and shall do anything reasonably necessary to enable Olin or the
Affiliate to secure a patent where appropriate in the United States and in
foreign countries.
 
(b)
Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.

 
(c)
Failure to comply with the conditions of this Section 8 prior to, or during the
six months after, any exercise, payment or delivery pursuant to an Award shall
cause the exercise, payment or delivery to be rescinded. Olin shall notify the
Participant in writing of any such rescission within two years after such
exercise payment or delivery and within 10 days after receiving such notice, the
Participant shall pay to Olin the amount of any gain realized or payment
received as a result of the exercise, payment or delivery rescinded. Such
payment shall be made either in cash or by returning to Olin the number of
Shares that the Participant received in connection with the rescinded exercise,
payment or delivery.

 
(d)
Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to acknowledge the terms and conditions of the Plan and
to certify on a form acceptable to the Committee, that he or she is in
compliance with the terms and conditions of the Plan.

 
(e)
Nothing herein shall be interpreted to limit the obligations of a Participant
under his or her employment agreement or any other agreement with Olin.

 
Section 9. Change in Control.
 
(a)
Notwithstanding any provision to the contrary in this Plan or any applicable
Award Agreement and except as otherwise provided in this Section 9, all
outstanding Options, Restricted Stock and other equity Awards held by
Participant (other than any Performance Shares), regardless of whether granted
before, at or after the Change in Control, shall not automatically become fully
vested and immediately exercisable and, instead, each such Award shall continue
to vest in accordance with its terms following a Change in Control.



 
(b)
Except as the Board or the Committee may expressly provide otherwise prior to a
Change in Control, in the event of a Qualifying Termination upon or following a
Change in Control:

 
(i) all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments; and
 
(ii) all restrictions and conditions of all Restricted Stock then outstanding
shall be deemed satisfied as of the date of the Qualifying Termination.
 
Notwithstanding the foregoing sentence, unless provision is made in connection
with a Change in Control for (i) assumption of such Awards or (ii) substitution
of such Awards for new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and exercise prices (if
applicable) that preserve the material terms and conditions of such Awards as in
effect immediately prior to the Change in Control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
Awards as of the Change in Control and transferability of the shares underlying
such




--------------------------------------------------------------------------------




Awards), all such Awards shall become fully vested and immediately exercisable,
as the case may be, as of immediately prior to the Change in Control.
 
(c)
Notwithstanding anything in this Plan to the contrary, all Performance Shares
held by the Participant on the date of the Change in Control shall become vested
and deemed earned or satisfied in full, notwithstanding that the applicable
performance cycle, retention cycle or restriction conditions shall not have been
completed or met. Such Performance Shares shall be paid, cash units in cash and
phantom stock units in the Shares represented thereby or such other securities,
property or cash as may be deliverable in respect of Shares as a result of a
Change in Control, to the Participant no later than ten (10) business days
following such Change in Control.

 
(d)
In the event that a Participant participates or agrees to participate by loan or
equity investment (other than through ownership of less than 1% of publicly
traded securities of another company) in a transaction which would result in an
event described in subsections (i) or (ii) of the definition of Change in
Control, Participant must promptly disclose such participation or agreement to
Olin, and such transaction will not be considered a Change in Control with
respect to Participant for purposes of this Plan.

 
(e)
Following a Change in Control, no action shall be taken under the Plan that will
cause any Award that has previously been determined to be (or is determined to
be) subject to Code Section 409A to fail to comply in any respect with Code
Section 409A without the written consent of Participant.

 
Section 10. Effective Date and Term.
 
The Plan shall be effective as of the Effective Date and shall be unlimited in
duration. In the event of a Plan termination, the Plan shall remain in effect as
long as any Awards under it are outstanding; provided; however, that, to the
extent required by the Code, no Incentive Stock Option may be granted under the
Plan on a date that is more than ten years from the date the Plan is adopted.


